Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  February 5, 2021                                                                                  Bridget M. McCormack,
                                                                                                                 Chief Justice

                                                                                                             Brian K. Zahra
                                                                                                           David F. Viviano
  161797(58)                                                                                           Richard H. Bernstein
  161805                                                                                               Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh
                                                                                                        Elizabeth M. Welch,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
                                                                    SC: 161797
  v                                                                 COA: 343818
                                                                    Arenac CC: 17-004120-FH
  MICHELINE NICOLE LEFFEW,
             Defendant-Appellant.
  _______________________________________

  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellee,
                                                                    SC: 161805
  v                                                                 COA: 344240
                                                                    Arenac CC: 17-004119-FH
  JEREMIAH JAMES LEFFEW,
             Defendant-Appellant.
  ______________________________________/

         On order of the Chief Justice, the joint motion of defendants-appellants to extend
  the time for filing their supplemental briefs is GRANTED. The supplemental briefs will
  be accepted as timely filed if submitted on or before March 3, 2021.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 February 5, 2021

                                                                               Clerk